El Juez. Presidente Señor Travieso
emitió la opinión del tribunal.
Se trata de una demanda de injunction para recobrar la posesión de ciertas parcelas de terrenos y daños y perjui-cios. El primer párrafo de la demanda dice así:
“Comparece en este caso el demandante Tomás Lespier, como apoderado, con poder genera] ' de su Sra. tía, doña Josefa Lespier Vda. de Rivera, bajo el más solemne juramento y asistido de su abo-gado que suscribe, respetuosamente alega:”
Tanto en su contestación a la moción sobre injunction preliminar como en su contestación a la demanda, el de-mandado alegó como defensa especial “que el demandante-no tiene capacidad legal para demandar, toda vez que ejer-cita la acción como apoderado de su tía Josefa Lespier Vda. ele Rivera, y según la Regia 17 de las de Enjuiciamiento Civil vigente, toda acción debe ejercitarse por la parte real-mente interesada, siendo la única excepción los juicios de desahucio. ’ ’
La corte inferior, después de oír a las partes en pro y en contra de la cuestión planteada, concedió a la parte de-mandante un plazo de cinco días para enmendar su de-manda en el sentido de que la Sra. Lespier Vda. de Rivera es la demandante. Habiéndose negado el demandante a en-mendar su demanda, la corte, a petición del demandado dictó sentencia desestimando la demanda, con costas al de-*874mandante incluyendo $100 para honorarios de abogado. Nb estuvo conforme el demandante e interpuso- el presente recurso.
La Regla 17(a) de las de Enjuiciamiento'Civil, en que se basa la sentencia apelada, dice:
“(a) Acción Deberá Ejercitarse en Nombre de la Parte Real-mente Interesada. Toda acción deberá ejercitarse en nombre de la parte realmente interesada, excepto en los casos en que se dispone otra cosa por éstas Reglas. Sólo podrán comparecer ante las cortes, en representación de otras personas los abogados legalmente autori-zados para ejercer su profesión conforme a las disposiciones de la ley.”
La precedente regla, que es la regla general, es la apli-cable al caso de autos, por no estar el mismo comprendido dentro de ninguna de las excepciones establecidas por la misma Regla 17, en sus apartados (c) a (7c), ambos inclu-sives. De acuerdo con dicha regla ‘general, la señora Josefa Lespier Yda. de-Rivera, alegada dueña de las parcelas de cuya posesión se trata, es la persona realmente intere-sada a cuyo nombre debió ejercitarse la acción. No erró la corte inferior al resolver que el alegado apoderado de dicha señora no tenía derecho a comparecer como parte de-mandante.

La sentencia recurrida debe ser confirmada.

El ‘Juez Asociado Sr. De Jesús no intervino.
El Juez Asociado Sr. Snyder disintió.